
	
		II
		110th CONGRESS
		1st Session
		S. 1510
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Consumer Product Safety Commission to
		  promulgate consumer product safety rules concerning the safety and labeling of
		  portable generators.
	
	
		1.Short titleThis Act may be cited as the
			 Portable Generator Safety Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)Portable
			 generators are frequently used to provide electricity during temporary power
			 outages. These generators use fuel-burning engines that emit carbon monoxide
			 gas in their exhaust.
			(2)In the last
			 several years, hundreds of people nationwide have been seriously injured or
			 killed due to exposure to carbon monoxide poisoning from portable generators.
			 From 2000 through 2006, at least 260 carbon monoxide poisoning deaths related
			 to portable generator use were reported to the Consumer Product Safety
			 Commission. In the last three months of 2006 alone, 32 carbon monoxide deaths
			 were linked to generator use.
			(3)Virtually all of
			 the serious injuries and deaths due to carbon monoxide from portable generators
			 were preventable. In many instances, consumers simply were unaware of the
			 hazards posed by carbon monoxide.
			(4)Since at least
			 1997, a priority of the Consumer Product Safety Commission has been to reduce
			 injuries and deaths resulting from carbon monoxide poisoning.
			(5)On January 4,
			 2007, the Consumer Product Safety Commission adopted certain labeling standards
			 for portable generators (section 1407 of title 16, Code of Federal
			 Regulations), but such standards do not go far enough to reduce substantially
			 the potential harm to consumers.
			(6)The issuance of
			 mandatory safety standards and labeling requirements to warn consumers of the
			 dangers associated with portable generator carbon monoxide would reduce the
			 risk of injury or death.
			3.Safety standard:
			 requiring equipment of portable generators with carbon monoxide interlock
			 safety devicesNot later than
			 180 days after the date of the enactment of this Act, the Consumer Product
			 Safety Commission shall promulgate consumer product safety rules, pursuant to
			 section 7 of the Consumer Product Safety
			 Act (15 U.S.C. 2056), requiring, at a minimum, that every portable
			 generator sold to the public for purposes other than resale shall be equipped
			 with an interlock safety device that—
			(1)detects the level of carbon monoxide in the
			 areas surrounding such portable generator; and
			(2)automatically turns off the portable
			 generator before the level of carbon monoxide reaches a level that would cause
			 serious bodily injury or death to people.
			4.Labeling and
			 instruction requirementsNot
			 later than 180 days after the date of the enactment of this Act, the Consumer
			 Product Safety Commission shall promulgate consumer product safety rules,
			 pursuant to section 7 of the Consumer Product
			 Safety Act (15 U.S.C. 2056), requiring, at a minimum, the
			 following:
			(1)Warning
			 labelsEach portable generator sold to the public for purposes
			 other than resale shall have a large, prominently displayed warning label in
			 both English and Spanish on the exterior packaging, if any, of the portable
			 generator and permanently affixed on the portable generator regarding the
			 carbon monoxide hazard posed by incorrect use of the portable generator. The
			 warning label shall include the word DANGER printed in a large
			 font that is no smaller than 1 inch tall, and shall include the following
			 information, at a minimum, presented in a clear manner:
				(A)Indoor use of a
			 portable generator can kill quickly.
				(B)Portable
			 generators should be used outdoors only and away from garages and open
			 windows.
				(C)Portable
			 generators produce carbon monoxide, a poisonous gas that people cannot see or
			 smell.
				(2)PictogramEach
			 portable generator sold to the public for purposes other than resale shall have
			 a large pictogram, affixed to the portable generator, which clearly states
			 POISONOUS GAS and visually depicts the harmful effects of
			 breathing carbon monoxide.
			(3)Instruction
			 ManualThe instruction manual, if any, that accompanies any
			 portable generator sold to the public for purposes other than resale shall
			 include detailed, clear, and conspicuous statements that include the following
			 elements:
				(A)A warning that
			 portable generators emit carbon monoxide, a poisonous gas that can kill
			 people.
				(B)A warning that
			 people cannot smell, see, or taste carbon monoxide.
				(C)An instruction to
			 operate portable generators only outdoors and away from windows, garages, and
			 air intakes.
				(D)An instruction
			 never to operate portable generators inside homes, garages, sheds, or other
			 semi-enclosed spaces, even if a person runs a fan or opens doors and
			 windows.
				(E)A warning that if
			 a person begins to feel sick, dizzy, or weak while using a portable generator,
			 that person should shut off the portable generator, get to fresh air
			 immediately, and consult a doctor.
				5.Public
			 outreach
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Consumer Product Safety
			 Commission shall establish a program of public outreach to inform consumers of
			 the dangers associated with the emission of carbon monoxide from portable
			 generators.
			(b)TimeThe
			 program required by subsection (a) shall place emphasis on informing consumers
			 of the dangers described in such subsection during the start of each hurricane
			 season.
			
